DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1.11.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an obtuse angle” and “the upper sidewall” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an obtuse angle...the substrate” and “parts of the upper sidewall of...protective layer” of claim 1 lack proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “an obtuse angle is formed between the sidewall of the intrinsic semiconductor layer and the substrate” causes the claim to fail to comply with the written description requirement.
The specification does not disclose an obtuse angle as claimed, and, the sidewall of the intrinsic semiconductor layer (10) and the substrate (1) do not appear to intersect so as to form an angle in, e.g., Fig. 8; hence, the examiner deems it necessary to raise the instant rejection.
None of the dependent claims addresses this deficiency.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, “the inclination angle of the external sidewall and an etching surface of an inner side wall of the etching protective layer is determined according to refractive indexes of the packaging layer, the etching protective layer and the intrinsic semiconductor layer” fails to comply with the enablement requirement.
The specification at [0062] discloses substantially identical language but neither the specification nor the claims include (i) working examples in which specific values of refractive indexes are employed to determine specific values of inclination angles and/or etching surfaces, (ii) direction as 
Inclination angles and/or etching surfaces are well-known and understood physical and structural features; one of ordinary skill in the art possesses the knowledge to achieve said elements. Similarly, refractive indexes are well-known and understood inherent material properties; one of ordinary skill in the art possesses the knowledge to determine/stablish the refractive index of a material. However, neither the specification nor the claims provide guidance as to how one of ordinary skill in the art possessing the refractive indexes of selected materials would determine inclination angles and/or etching surfaces.
The present disclosure/invention relies on well-known and understood physical and structural features and methods of achieving said features, and, on well-known and understood inherent material properties and methods of determining/stablishing said properties; these are within the level of one of ordinary skill in the art. The present disclosure/invention, however, does not enable one of ordinary skill to make the invention since there is no clear indication as to how to accomplish the selection of specific values of inclination angles and/or etching surfaces according to specific values of refractive indexes. Hence, it is the examiner’s position that based on the present disclosure/invention, “undue experimentation” would exist. MPEP 2164.
Lastly, while Snell’s law states that a ratio of the sines of angles of incidence is equivalent to ratios of index of refraction as: (n1/n2)=(Sin X/Sin Y) wherein n1, n2 are indexes of refraction and X,Y are angles of incidence of light with respect to a normal line which is perpendicular to a boundary between materials; the angles of incidence are those of light and not related to the inclination angle and/or 
None of the dependent claims addresses this deficiency.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the inclination angle (lacks proper antecedent basis) of the external sidewall (lacks proper antecedent basis) and an etching surface of an inner side wall of the etching protective layer is (replace with -are- since it refers to both the external sidewall and the inner side wall) determined according (see below) to refractive indexes of the packaging layer, the etching protective layer and the intrinsic semiconductor layer, an obtuse angle is formed between the sidewall (lacks proper antecedent basis; is it the same as “a side wall of the intrinsic semiconductor layer” previously recited?) of the intrinsic semiconductor layer and the substrate, and parts of the upper sidewall (lacks proper antecedent basis) of the intrinsic semiconductor layer are not covered by the etching protective layer” is indefinite for the reasons stated in parentheses.
In addition, “wherein the inclination angle of the external sidewall and an etching surface of an inner side wall of the etching protective layer is determined according to refractive indexes of the packaging layer, the etching protective layer and the intrinsic semiconductor layer” (emphasis added) is indefinite as it is unclear how refractive index information is used to determine the claimed features. The scope of the claim is obscured and rendered indefinite since it is unclear how specific values of inclination angles and/or etching surfaces are determined according to specific values of refractive indexes; is there a formula to apply? A well-known table used? Other? Namely, it is not possible to discern 
None of the dependent claims addresses these deficiencies.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 2.17.2022, with respect to the rejection(s) of claim(s) 1 and 8-9 under Ishino (of record, US 20140103347) and Sasagawa et al. (of record, US 7622785 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112; see above for details.
Applicant's arguments filed 2.17.2022 have been fully considered but they are not persuasive. The applicant alleges no new matter has been introduced and that [0062] and Fig. 1 of the instant application provide support for the amendment to claim 1. The examiner disagrees and notes that claim 1 is rejected under 35 USC 112; see above for details.
Lastly, no prior art rejection is included in the instant Office Action (OA), but the claims are not in condition for allowance in view of the 35 USC 112 rejections included above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894